     Case 2:20-cv-07523-VAP-KS Document 9 Filed 08/24/20 Page 1 of 6 Page ID #:31




 1   G. Thomas Martin, III, Esq. (SBN 218456)
     Nicholas J. Bontrager, Esq. (SBN 252114)
 2   MARTIN & BONTRAGER, APC
 3   4605 Lankershim Blvd., Suite 535
     Toluca Lake, CA 91602
 4
     Telephone: 323.940.1700
 5   Facsimile: 323.328.8095
 6   tom@mblawapc.com
     nick@mblawapc.com
 7   Attorneys for Plaintiff
 8
 9
10
                          UNITED STATES DISTRICT COURT

11                      CENTRAL DISTRICT OF CALIFORNIA
12
13   LATASHA EUGENIO,                           Case No.: 2:20-cv-07523-VAP-KS

14                Plaintiff,
                                                FIRST AMENDED COMPLAINT
15         vs.                                  AND DEMAND FOR JURY TRIAL
                                                FOR:
16
17   WESTLAKE PORTFOLIO                         1. VIOLATIONS OF THE
     MANAGEMENT, LLC,                              TELEPHONE CONSUMER
18
                  Defendant(s).                    PROTECTION ACT [47 U.S.C. §
19                                                 227]
20
21
                                     INTRODUCTION
22
           1.     LATASHA EUGENIO (Plaintiff) brings this action to secure redress
23
     from WESTLAKE PORTFOLIO MANAGEMENT, LLC (Defendant) for
24
     violations of the Telephone Consumer Protection Act [47 U.S.C. § 227].
25
                               JURISDICTION AND VENUE
26
           2.     Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 as
27
     Plaintiff’s claims arise under the laws of the United States.
28

                                               -1-

                                                                     COMPLAINT FOR DAMAGES
     Case 2:20-cv-07523-VAP-KS Document 9 Filed 08/24/20 Page 2 of 6 Page ID #:32




 1         3.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)
 2   because the acts and transactions alleged in this Complaint originated here,
 3   Defendant transacts business here and maintains its corporate headquarters in Los
 4   Angeles, California.
 5                                        PARTIES
 6         4.     Plaintiff is an individual residing in Florida.     Plaintiff is a natural
 7   person from whom a debt collector seeks to collect a consumer debt which is due
 8   and owing or alleged to be due and owing from such person.
 9         5.      Defendant, is an automobile lender engaged in the business of
10   collecting debt in this state and in several other states, with its principal place of
11   business located in Los Angeles, California. The principal purpose of Defendant
12   is the collection of debts in this state and several other states, and Defendant
13   regularly attempts to collect debts alleged to be due another.
14                              FACTUAL ALLEGATIONS
15         6.     Within one year prior to the filing of this action, Defendant contacted
16   Plaintiff to collect money, property or their equivalent, due or owing or alleged to
17   be due or owing from a natural person by reason of a consumer credit transaction
18   and/or "consumer debt" with respect to Plaintiff’s personal automobile credit
19   account.
20         7.     Defendant constantly and continuously called Plaintiff at her cellular
21   telephone number ending in 6069 with the intent to harass Plaintiff into paying
22   alleged debt. Defendant called Plaintiff multiple times a day, upwards of two (2)
23   to four (4) times in a single day. This frequency of automated collection calls took
24   place throughout the year 2020.
25         8.      Defendant communicated with Plaintiff with such frequency as to be
26   unreasonable under the circumstances and to constitute harassment, including
27   upwards of four (4) or more telephone calls in one day. These calls were placed on
28   a daily basis for several months on end.

                                                -2-

                                                                    COMPLAINT FOR DAMAGES
     Case 2:20-cv-07523-VAP-KS Document 9 Filed 08/24/20 Page 3 of 6 Page ID #:33




 1           9.    The natural and probable consequences of Defendant’s conduct was
 2   to harass, oppress or abuse Plaintiff in connection with the collection of the alleged
 3   debt.
 4           10.   On or about February 1, 2020, Plaintiff answered one of Defendant’s
 5   incessant collection calls, placed by an autodialer, and advised that Defendant was
 6   to cease placing any further calls to Plaintiff and her cellular telephone.
 7           11.   Despite these clear instructions, Defendant continued to place its
 8   autodialed collection calls to Plaintiff’s cellular telephone for several more months.
 9           12.   Upon information and belief, Plaintiff alleges that Defendant placed
10   over two hundred and thirty (230) additional automated collection calls to
11   Plaintiff’s cellular telephone after Plaintiff had revoked consent to receive such
12   calls on her cellular telephone.
13           13.   Defendant and/or its agent(s) used an “automatic telephone dialing
14   system”, as defined by 47 U.S.C. § 227(a)(1) to place these aforementioned
15   collection calls to Plaintiff. As to the automated collection calls, the dead air that
16   the Plaintiff experienced on the calls that she received (i.e., when Plaintiff answered
17   there was several seconds where no other person was on the other end) is indicative
18   of the use of an automatic telephone dialing system.
19           14.   This “dead air” is commonplace with autodialing and/or predictive
20   dialing equipment. It indicates and evidences that the algorithm(s) being used by
21   Defendant’s and/or its agent’s autodialing equipment to predict when the live
22   human agents are available for the next call has not been perfected and/or has not
23   been recently refreshed or updated. Thus resulting in the autodialer placing a call
24   several seconds prior to the human agent’s ability to end the current call he or she
25   is on and be ready to accept the new connected call that the autodialer placed,
26   without human intervention, to Plaintiff.
27           15.   The dead air is essentially the autodialer holding the call it placed to
28   Plaintiff until the next available human agent is ready to accept it. Should the call

                                                 -3-

                                                                    COMPLAINT FOR DAMAGES
     Case 2:20-cv-07523-VAP-KS Document 9 Filed 08/24/20 Page 4 of 6 Page ID #:34




 1   at issue been manually dialed by a live human being, there would be no such dead
 2   air as the person dialing Plaintiff’s cellular telephone would have been on the other
 3   end of the call the entire time and Plaintiff would have been immediately greeted
 4   by said person.
 5         16.    Defendant’s calls constituted calls that were not for emergency
 6   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 7         17.    Defendant’s calls were placed to a telephone number assigned to a
 8   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 9   pursuant to 47 U.S.C. § 227(b)(1).
10         18.    As of February 1, 2020, when Plaintiff first demanded that Defendant
11   cease placing its calls to her cellular telephone, any such consent for Defendant to
12   place its autodialed calls (assuming it existed in the first place), was revoked by
13   Plaintiff. Accordingly, Defendant did not have Plaintiff’s “prior express consent”
14   to receive calls using an automatic telephone dialing system on her cellular
15   telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
16         19.    As a result of Defendant’s alleged violations of law by placing these
17   automated calls to Plaintiff’s cellular telephone without prior express consent,
18   Defendant caused Plaintiff harm and/or injury such that Article III standing is
19   satisfied in at least the following, if not more, ways:
20                a. Invading Plaintiff’s privacy;
21                b. Electronically intruding upon Plaintiff’s seclusion;
22                c. Intrusion into Plaintiff’s use and enjoyment of her cellular
23                telephone;
24                d. Impermissibly occupying minutes, data, availability to answer
25                another call, and various other intangible rights that Plaintiff has as to
26                complete ownership and use of her cellular telephone;
27                e. Causing Plaintiff to expend needless time in receiving, answering,
28                and attempting to dispose of Defendant’s unwanted calls.

                                                -4-

                                                                    COMPLAINT FOR DAMAGES
     Case 2:20-cv-07523-VAP-KS Document 9 Filed 08/24/20 Page 5 of 6 Page ID #:35




 1                              FIRST CAUSE OF ACTION
 2                       (Violations of the TCPA, 47 U.S.C. § 227)
 3         20.     Plaintiff incorporates by reference all of the above paragraphs of this
 4   Complaint as though fully stated herein.
 5         21.     Defendant violated the TCPA. Defendant’s violations include, but
 6   are not limited to the following:
 7         (a)    Within four years prior to the filing of this action, on multiple
 8   occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in
 9   pertinent part, “It shall be unlawful for any person within the United States . . . to
10   make any call (other than a call made for emergency purposes or made with the
11   prior express consent of the called party) using any automatic telephone dialing
12   system or an artificial or prerecorded voice — to any telephone number assigned
13   to a . . . cellular telephone service . . . or any service for which the called party is
14   charged for the call.
15         (b)    Within four years prior to the filing of this action, on multiple
16   occasions, Defendant willfully and/or knowingly contacted Plaintiff at Plaintiff’s
17   cellular telephone using an artificial prerecorded voice or an automatic telephone
18   dialing system and as such, Defendant knowing and/or willfully violated the TCPA.
19         22.     As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is
20   entitled to an award of five hundred dollars ($500.00) in statutory damages, for
21   each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds
22   that Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled
23   to an award of one thousand five hundred dollars ($1,500.00), for each and every
24   violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
25         23.     Plaintiff is also entitled to seek injunctive relief prohibiting such
26   conduct in the future.
27
28

                                                 -5-

                                                                     COMPLAINT FOR DAMAGES
     Case 2:20-cv-07523-VAP-KS Document 9 Filed 08/24/20 Page 6 of 6 Page ID #:36




 1                               PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff respectfully requests that judgment be entered
 3   against Defendant for the following:
 4         (a)   An injunction prohibiting Defendant from contacting Plaintiff on
 5               Plaintiff’s cellular telephone using an automated dialing system
 6               pursuant to 47 U.S.C. § 227(b)(3)(A); and
 7         (b)   As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1),
 8               Plaintiff is entitled to and requests five hundred dollars ($500.00) in
 9               statutory damages, for each and every violation, pursuant to 47
10               U.S.C. § 227(b)(3)(B); and
11         (c)    As a result of Defendant’s willful and/or knowing violations of 47
12               U.S.C. § 227(b)(1), Plaintiff is entitled to and requests treble
13               damages, as provided by statute, up to one thousand five hundred
14               dollars ($1,500.00), for each and every violation pursuant to 47
15               U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C); and
16         (d)   Awarding Plaintiff any pre-judgment and post-judgment interest as
17               may be allowed under the law; and
18         (e)   For such other and further relief as the Court may deem just and
19               proper.
20                            DEMAND FOR JURY TRIAL
21         Please take notice that Plaintiff demands a trial by jury in this action.
22
23                                           RESPECTFULLY SUBMITTED,
24   Dated: August 24, 2020                  MARTIN & BONTRAGER, APC
25
26                                           By: /s/ G. Thomas Martin, III
27                                           G. Thomas Martin, III
                                             Attorney for Plaintiff
28

                                               -6-

                                                                   COMPLAINT FOR DAMAGES
